DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
Please note that this action considers the information disclosure statement (IDS) submitted on 27 May 2022. In addition, instant action corrects a typographical error on line 3 of form PTOL-37 dated 02 March 2022. Other information in the instant DETAILED ACTION is a duplicate of the content dated 02 March 2022 and is included for completeness.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 May 2022 was filed after the mailing date of the Notice of Allowance on 02 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with CAROL MARMO on 13 February 2022.

The application has been amended as follows: 
Please CANCEL claims 1, 6-7, 9-20 and 23.

Allowable Subject Matter
Claim 21 is allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Instant claim 21 requires a biodegradable iron-based alloy wherein the alloy consist of, in weight%, 2.9 Mg, 5.8 Ca, 38.1 Zn and 53.2 Fe. The prior art of record, US 2008/0082162 A1 of Boismier et al (US'162), teaches of a [0002] bioerodible endoprostheses, and to methods of making the same wherein [0014] The bioerodible material can include a magnesium, calcium, aluminum, strontium, zirconium, zinc, manganese, iron, nickel, copper, cobalt, a rare earth element, and/or alloys thereof. Another prior art of record, ), teaches a biodegradable metal alloy by teaching a bioabsorbable implant including an elongated metallic element including more than 50% a metal substantially free of rare earth metals, with the elongated metallic element defining at least a portion of the bioabsorbable implant. Another prior art of record, ), teaches a biocompatible and biodegradable nanoparticle including at least one of amorphous alloy, partial-crystalline alloy or crystalline alloy structure; and the nanoparticle includes an alloy of Fe and at least one of Mg, Zn, or Si. However, none of the prior art of record discloses with specificity a biodegradable iron-based alloy with the specific composition required by the instant claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733